
	
		II
		111th CONGRESS
		1st Session
		S. 168
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mrs. Feinstein (for
			 herself, Mr. Kyl,
			 Mrs. Boxer, Mrs. Hutchison, Mr.
			 Schumer, Mr. Cornyn,
			 Mr. Durbin, Mr.
			 Crapo, Mr. Bingaman,
			 Mr. Specter, Ms. Cantwell, and Mr.
			 McCain) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for compensation to States incarcerating undocumented aliens charged with a
		  felony or two or more misdemeanors.
	
	
		1.Short titleThis Act may be cited as the
			 SCAAP Reimbursement Protection Act of
			 2009.
		2.Assistance for States
			 incarcerating undocumented aliens charged with certain crimesSection 241(i)(3)(A) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1231(i)(3)(A)) is amended by inserting charged with or
			 before convicted.
		
